Exhibit 10.1

AMENDMENT NO. 8 TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT AND AMENDMENT

TO REVOLVING CREDIT NOTE

THIS AMENDMENT, dated as of February 16, 2012, by and between Manitex
International, Inc., a Michigan corporation formerly known as Veri-Tek
International, Corp., and Manitex Inc., a Texas corporation (the “Companies”,
and individually a “Company”), and Comerica Bank (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Second Amended and
Restated Credit Agreement dated April 11, 2007, as amended (the “Agreement”);
and

WHEREAS, Companies and Bank wish to amend the Agreement and the Revolving Credit
Note dated June 29, 2011, executed pursuant to the Agreement;

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maximum Amount” is amended by deleting
the figure Twenty-Two Million Five Hundred Thousand Dollars ($22,500,000) where
it appears therein and replacing it with the figure Twenty-Seven Million Five
Hundred Thousand Dollars ($27,500,000).

2. Subsection (c) of the definition of “Eligible Account” is amended to read as
follows:

 

  (c) (i) it arises from the sale or lease of goods and such goods have been
shipped or delivered to the Account Debtor under such Account, or it arises from
services rendered and such services have been performed; or (ii) it is on “Bill
and Hold” terms, subject to documentation satisfactory to Bank in its sole
discretion; provided, however, the aggregate amount of such accounts does not
exceed $7,000,000 (pre-margin);

3. The Revolving Credit Note is amended to confirm to the Agreement so that the
face amount thereof is now $27,500,000.

4. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

5. Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect. Capitalized terms used but not defined
herein shall have the meanings given them in the Agreement.



--------------------------------------------------------------------------------

6. Each Company hereby represents and warrants that, after giving effect to the
amendment contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within such Company’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of such Company’s
Articles of Incorporation or Bylaws, and do not require the consent or approval
of any governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of such Company set forth in Sections 7.1 through
7.15 of the Agreement are true and correct on and as of the date hereof with the
same force and effect as if made on and as of the date hereof; (c) no Default or
Event of Default has occurred and is continuing as of the date hereof.

7. This Amendment shall be effective upon (a) execution of this Amendment by
Companies and Bank and (b) payment by the Companies to Bank of a non-refundable
amendment fee in the amount of $25,000.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK       MANITEX INTERNATIONAL, INC. By: James
Q. Goudie                                                        By: David H.
Gransee                                                  Its VP &
AGM                                                                  Its: VP &
CFO                                                                   MANITEX,
INC.       By: David H. Gransee                                                 
      Its: VP & CFO                                                             

 

2